1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 NANCY LEWIS,

 8          Plaintiff-Appellant,

 9 v.                                                                                   NO. 31,210

10 TOM SHARPE and THE
11 SANTA FE NEW MEXICAN,

12          Defendants-Appellees.

13 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
14 Raymond Z. Ortiz, District Judge

15 Nancy Lewis
16 Santa Fe, NM

17 Pro Se Appellant

18 Victor R. Marshall
19 Albuquerque, NM

20 for Appellee

21                                 MEMORANDUM OPINION

22 VANZI, Judge.

23          Plaintiff is appealing, pro se, from a district court judgment entered after a

24 bench trial on her complaint for invasion of privacy and false light. We issued a
 1 calendar notice proposing to affirm.          Plaintiff has responded with a timely

 2 memorandum in opposition. We affirm.

 3        Plaintiff continues to claim that the evidence supported her complaint for

 4 invasion of privacy and false light. See generally McNutt v. N.M. State Tribune Co.,

 5 88 N.M. 162, 165, 538 P.2d 804, 807 (Ct. App. 1975) (recognizing tort of invasion of

 6 privacy). The tort of invasion privacy is broken down into four categories: false light,

 7 intrusion, publication of private facts, and appropriation. See Moore v. Sun Publ’g

 8 Corp., 118 N.M. 375, 383, 881 P.2d 735, 743 (Ct. App. 1994). In this case, the

 9 district court, sitting as factfinder in the bench trial, entered a number of findings both

10 as to the substantive facts and the credibility of the parties and reportage. [RP 201]

11 Most importantly, the district court found that the reportage was substantially true and

12 that Defendants acted with due care and without negligence. [RP 201] Although

13 Plaintiff disputes the court’s findings and credibility determinations, our standard of

14 review compels us to defer to the court’s findings because the record indicates that

15 these matters were in dispute and substantial evidence supported the court’s

16 reconciliation of the disputed facts. See Lopez v. Adams, 116 N.M. 757, 758, 867 P.2d

17 427, 428 (Ct. App. 1993) (“It is for the trial court to weigh the testimony, determine

18 the credibility of witnesses, reconcile inconsistent statements, and determine where

19 the truth lies.”). In light of our standard of review, we affirm the judgment.


                                                2
1      IT IS SO ORDERED.


2                               __________________________________
3                               LINDA M. VANZI, Judge


4 WE CONCUR:



5 _________________________________
6 JAMES J. WECHSLER, Judge



7 _________________________________
8 MICHAEL E. VIGIL, Judge




                                  3